Exhibit 10(d)

 

POTLATCH CORPORATION SALARIED EMPLOYEES’

 

SUPPLEMENTAL BENEFIT PLAN

 

(As Amended and Restated Effective January 1, 1989)

 

SECTION 1. INTRODUCTION.

 

The Potlatch Corporation Salaried Employees’ Supplemental Benefit Plan (the
“Plan”) was established effective September 30, 1978. The Plan was amended from
time to time thereafter and was last amended and restated to read as set forth
herein effective January 1, 1989, except that the provisions of Sections 4(a),
4(b) and 4(c) incorporate amendments effective December 31, 1992. The purposes
of the Plan are (i) to supplement benefits provided under the Potlatch
Corporation Salaried Employees’ Retirement Plan (the “Retirement Plan”) to the
extent such benefits are reduced due to the limits of section 401(a)(17) or 415
of the Internal Revenue Code of 1986, as amended (the “Code”), (ii) to provide
retirement benefits that take into account deferred awards made under the
Potlatch Corporation Management Performance Award Plan (the “MPAP”) after
January 1, 1988, (iii) to provide retirement benefits to certain executives
calculated as if they received a target award under the MPAP with respect to
award years 1992 and thereafter, (iv) to provide retirement benefits to
participants in the MPAP under certain formulae formerly provided under the
Retirement Plan, and (v) to supplement benefits provided under the Potlatch
Corporation Salaried

 

-1-



--------------------------------------------------------------------------------

Employees’ Savings Plan (the “Savings Plan”) to the extent that a participant’s
allocations of Company Contributions or Allocable Forfeitures are reduced due to
the limits of section 401(a)(17), 401(k)(3), 401(m) or 415 of the Code or
because the participant has deferred an award under the MPAP after January 1,
1996. Capitalized terms used in the Plan (other than those defined herein) shall
have the same meanings given to such terms in the Retirement Plan or the Savings
Plan, as the context may require.

 

SECTION 2. ELIGIBILITY AND PARTICIPATION.

 

Participation in the Plan shall be limited to:

 

(a) All participants in the Retirement Plan whose benefits thereunder are
reduced due to the limits of section 401(a)(17) of the Code (limiting the amount
of compensation that may be taken into account under the Retirement Plan) or
section 415 of the Code (limiting the annual benefits payable under the
Retirement Plan);

 

(b) All participants in the Retirement Plan who are credited with deferred
awards under the MPAP after January 1, 1988;

 

(c) All participants in the Retirement Plan who otherwise participate in the
MPAP after 1988; and

 

(d) All participants in the Savings Plan whose allocations of Company
Contributions or

 

-2-



--------------------------------------------------------------------------------

Allocable Forfeitures are reduced because the participant has deferred an award
under the MPAP after January 1, 1996 or because of the limits of one or more of
the following sections of the Code: (i) section 401(a)(17) (limiting the amount
of compensation that may be taken into account under the Savings Plan); (ii)
section 401(k)(3) (limiting participants’ Deferred Contributions to the Savings
Plan); (iii) section 401(m) (limiting participants’ Non-deferred Contributions
and matching Company Contributions under the Savings Plan); or (iv) section 415
(limiting overall annual allocations under the Savings Plan).

 

Any Employee with whom the Company has entered into a contract that provides
benefits equivalent to any of the benefits described in this Plan shall not be
eligible to participate in or receive benefits under this Plan to the extent of
such equivalent benefits.

 

SECTION 3. AMOUNT OF PLAN BENEFITS.

 

A Participant’s Plan Benefit shall consist of (to the extent applicable to the
Participant) (i) the Retirement Plan Supplemental Benefit and (ii) the Savings
Plan Supplemental Benefit. All Plan Benefits shall accrue as of the last day of
each Plan Year or as of the date, if earlier, on which the Participant ceases to
be an Employee.

 

-3-



--------------------------------------------------------------------------------

(a) Retirement Plan Supplemental Benefit. A Participant’s Retirement Plan
Supplemental Benefit shall be the sum of the benefits determined under (i),
(ii), (iii), (iv) and (v) below, as applicable.

 

(i) All Participants. A Participant’s Retirement Plan Supplemental Benefit shall
be the difference between (A) the actual vested benefits payable under the
Retirement Plan to the Participant and his or her joint annuitant (if any) and
(B) the vested benefits that would be payable under the Retirement Plan if the
limitations imposed by sections 401(a)(17) and 415 of the Code did not apply and
any deferred award credited to the Participant under the MPAP after January 1,
1988, had been paid to the Participant in the year it was deferred. In the case
of any Participant who is required by Company policy to retire no later than the
Normal Retirement Date, the Retirement Plan Supplemental Benefit also shall
include the difference, if any, between the actual vested benefits payable under
the Retirement Plan and the vested benefits that would be payable under the
Retirement Plan if the average percentage under the MPAP with respect to award
years 1992 and thereafter which was recognized by the Retirement Plan in the

 

-4-



--------------------------------------------------------------------------------

Participant’s “Average Monthly Earnings” had been 100% of the “Standard Bonus.”

 

(ii) Eligible Employees on December 31, 1977. Any Participant who was an
Eligible Employee on December 31, 1977, and who has continuously been a
participant in the Retirement Plan since that date to his or her Retirement Date
or completion of 10 Years of Vesting Service shall be entitled to an additional
Retirement Plan Supplemental Benefit determined pursuant to the formula in
Section 4(b) of the Retirement Plan or Section (b) of Appendix B, as applicable,
recognizing such Participant’s Years of Credited Service and increases in
Average Monthly Earnings during periods in which the Participant is eligible to
participate in the MPAP from January 1, 1989, through December 31, 1995, but
only to the extent that such benefit exceeds the Participant’s Basic Benefit
determined under the Retirement Plan and the benefit determined under Subsection
(i) above. In calculating the benefit payable under this Subsection (ii), the
limitations imposed by sections 401(a)(17) and 415 of the Code shall be ignored.

 

(iii) Eligible Employees on December 31, 1972. Any Participant who was an
Eligible Employee on December 31, 1972, and who has

 

-5-



--------------------------------------------------------------------------------

continuously been a Participant in the Retirement Plan since that date to his or
her Retirement Date, shall be entitled to an additional Retirement Plan
Supplemental Benefit determined pursuant to the formula in Section 4(c) of the
Retirement Plan or Section (c) of Appendix B, as applicable, recognizing such
Participant’s Years of Credited Service and increases in Average Monthly
Earnings during periods in which the Participant is eligible to participate in
the MPAP from January 1, 1989, through December 31, 1995, but only to the extent
that such benefit exceeds the Participant’s Basic Benefit determined under the
Retirement Plan and the benefit determined under Subsections (i) and (ii) above.
In calculating the benefit payable under this Subsection (iii), the limitations
imposed by sections 401(a)(17) and 415 of the Code shall be ignored.

 

(iv) Surviving Spouses of Certain Participants. Upon the death of a Participant
who last became an Eligible Employee prior to January 1, 1973, and who qualified
as an Eligible Employee immediately prior to Retirement or whose Retirement was
deferred beyond the Normal Retirement Date and who qualified as an Eligible
Employee on the Normal Retirement Date, the

 

-6-



--------------------------------------------------------------------------------

surviving spouse of such Participant shall be entitled to an additional monthly
survivor’s benefit under this Plan, determined pursuant to the rules and under
the conditions set forth in Section 12 of the Retirement Plan, recognizing the
Participant’s Years of Credited Service and increases in Average Monthly
Earnings during periods in which the Participant is eligible to participate in
the MPAP from January 1, 1989, through December 31, 1995, but only to the extent
that such benefit exceeds the survivor’s benefit determined under the Retirement
Plan and any survivor’s benefit payable pursuant to (i) through (iii) above. In
calculating the benefit payable under this Subsection (iv), the limitations
imposed by sections 401(a)(17) and 415 of the Code shall be ignored.

 

(v) Participants Listed in Exhibit A. Any Participant listed in Exhibit A who is
an Eligible Employee immediately prior to his or her Normal Retirement Date or
whose Credited Service terminates after the attainment of age 62 and completion
of 10 or more Years of Vesting Service shall be entitled to an additional
Retirement Plan Supplemental Benefit equal to two percent of the Participant’s
Average Monthly Earnings multiplied by the Participant’s Years of Credited
Service up

 

-7-



--------------------------------------------------------------------------------

to 20 such Years, minus the Participant’s Social Security Offset, but only to
the extent that such benefit exceeds the Participant’s Basic Benefit determined
under the Retirement Plan and the Retirement Plan Supplemental Benefit otherwise
determined under this Section 3(a). For purposes of this Subsection (v), (A)
Years of Credited Service and any increase in the Participant’s Average Monthly
Earnings after December 31, 1995, shall be disregarded; (B) the limitations
imposed by sections 401(a)(17) and 415 of the Code shall be ignored; and (C) the
term “Social Security Offset” means 50% of the monthly primary retirement
benefits, if any, to which the Participant would be entitled commencing at age
65 under the federal Social Security Act.

 

(b) Savings Plan Supplemental Benefit. A Participant’s Savings Plan Supplemental
Benefit shall be the vested amount credited to a bookkeeping account established
pursuant to this Section 3(b). As of the last day of each Plan Year commencing
after December 31, 1987, each Participant whose allocations for such Plan Year
under the Savings Plan are reduced as described in Section 2(d) above and who
has made the maximum Participating Deferred and Participating Non-deferred
Contributions permitted under the Savings Plan for such Plan Year shall have an
amount credited to such bookkeeping account. The amount so credited shall be the
difference between the

 

-8-



--------------------------------------------------------------------------------

amount of Company Contributions and Allocable Forfeitures actually allocated to
the Participant under the Savings Plan for such Plan Year and the amount of
Company Contributions and Allocable Forfeitures that would have been allocated
to the Participant under the Savings Plan for such Plan Year if the Participant
had made Participating Contributions equal to six percent of the Participant’s
Earnings (determined without regard to section 401(a)(17) of the Code and
without regard to the deferral of any award otherwise payable after January 1,
1996 under the MPAP).

 

Until the last day of the month preceding payment of the Participant’s entire
Savings Plan Supplemental Benefit, the amount credited to such bookkeeping
account shall be credited with interest equal to 70 percent of the higher of the
following averages, compounded annually: (i) the prime rate charged by the major
commercial banks as of the first business day of each month (as reported in an
official publication of the Federal Reserve System) or (ii) the, average monthly
long-term rate of A rated corporate bonds (as published in Moody’s Bond Record).

 

The Participant shall become vested in the Participant’s Savings Plan
Supplemental Benefit upon the earliest of completion of five Years of Vesting
Service, attainment of age 65 while an Employee, death while an Employee or
Total and Permanent Disability.

 

-9-



--------------------------------------------------------------------------------

SECTION 4. DISTRIBUTIONS OF PLAN BENEFITS

 

Distributions of Plan Benefits shall be made in cash after the Participant
ceases to be an Employee pursuant to the following procedures.

 

(a) Retirement Plan Supplemental Benefit. A Participant’s vested Retirement Plan
Supplemental Benefit shall be payable to the Participant or to any other person
who receives benefits under the Retirement Plan with respect to the Participant
in the same form and at the same times as the Participant’s Retirement Plan
benefit is paid. However, if the Participant elects to have the Retirement Plan
benefit paid in an optional form and/or before the Participant’s Normal
Retirement Date, the Chairman of the Executive Compensation and Personnel
Policies Committee of the Board of Directors of the Company (the “Chairman”),
acting on behalf of the Executive Compensation and Personnel Policies Committee
of the Board of Directors of the Company (the “Committee”), may determine in his
or her sole discretion that the Retirement Plan Supplemental Benefit shall be
payable in the normal form and/or at the Normal Retirement Date notwithstanding
the Participant’s election. A Participant’s Retirement Plan Supplemental Benefit
shall be subject to the same actuarial adjustments for time and form of payment
applicable to Retirement Plan benefits.

 

(b) Savings Plan Supplemental Benefit. A Participant may elect to receive
distribution of the Participant’s vested Savings Plan Supplemental Benefit in 15
or fewer

 

-10-



--------------------------------------------------------------------------------

annual installments or in a lump sum beginning as soon as practicable after
January 1 of the year following the year in which the Participant ceases to be
an Employee by filing the prescribed form with the Committee. Distribution will
be made in accordance with the Participant’s election unless the Chairman,
acting on behalf of the Committee, disapproves the election before the date
distribution is to commence. The amount of any annual installment shall be
determined by dividing the amount credited to the Participant’s book-keeping
account as of the last day of the month preceding the date of distribution of
such installment by the total number of installments elected by the Participant
less the number of installments already paid.

 

If the Participant fails to make an election pursuant to this Section 4(b) or if
the Chairman disapproves the Participant’s election, the vested Savings Plan
Supplemental Benefit shall be distributed in 15 annual installments beginning as
soon as practicable after January 1 of the year following the year in which the
Participant ceases to be an Employee, unless the Chairman in his or her sole
discretion determines that distribution shall be made in a single lump sum.

 

The Chairman in his or her sole discretion may accelerate the distribution of
installments upon the request of the Participant.

 

If a Participant dies before the Participant’s Savings Plan Supplemental Benefit
has been completely distributed, such

 

-11-



--------------------------------------------------------------------------------

benefit shall be distributed in a lump sum as soon as practicable thereafter to
the person who is or would be the Participant’s Beneficiary under the Savings
Plan.

 

(c) Small Benefits. Notwithstanding any contrary provision of the Plan, if a
Participant’s Savings Plan Supplemental Benefit or the present value of the
Participant’s Retirement Plan Supplemental Benefit is less than $3,500 when the
Participant ceased to be an Employee, such benefit shall be distributed in a
single lump sum as soon as practicable after January 1 of the year following the
year in which the Participant ceases to be an Employee. If a Participant is an
Employee and the value of the Participant’s Savings Plan Supplemental Benefit is
less than $3,500 on December 31, 1992, such benefit shall be paid to the
Participant in a single lump sum on or about December 31, 1992. After December
31, 1992, a minimum allocation of $1,000 shall be required to establish a
Savings Plan Supplemental Benefit account, and amounts less than such minimum
shall be paid to the Participant in cash.

 

SECTION 5. MISCELLANEOUS.

 

(a) Forfeitures. Plan Benefits shall be forfeited under the following
circumstances:

 

(i) If the Participant is not vested in the Retirement Plan Supplemental Benefit
or Savings Plan Supplemental Benefit when the Participant ceases to be an
Employee; or

 

-12-



--------------------------------------------------------------------------------

(ii) If the Participant is indebted to the Company or any Subsidiary at the time
the Participant or the Participant’s joint annuitant or other Beneficiary
becomes entitled to payment of a Plan Benefit. In such a case, to the extent
that the amount of the Plan Benefit does not exceed such indebtedness, the
amount of such Plan Benefit shall be forfeited and the Participant’s
indebtedness shall be extinguished to the extent of such forfeiture.

 

(b) Funding. The Plan shall be unfunded, and all Plan Benefits shall be paid
from the general assets of the Company or from assets held in a grantor trust
that is subject to the claims of the Company’s general or judgment creditors.

 

(c) Tax Withholding. The Committee shall make appropriate arrangements for
satisfaction of any federal or state income tax or other payroll-based
withholding tax required upon the accrual or payment of any Plan Benefits.

 

(d) No Employment Rights. Nothing in the Plan shall be deemed to give any
individual a right to remain in the employ of the Company or any Subsidiary or
to limit in any way the right of the Company or a Subsidiary to terminate any
individual’s employment with or without cause, which right is hereby reserved.

 

-13-



--------------------------------------------------------------------------------

(e) No Assignment of Rights.

 

(i) Except as otherwise provided in Section 5(a)(ii) with respect to a
Participant’s indebtedness to the Company or a Subsidiary or in Section
5(e)(ii), the interest or rights of any person in the Plan or in any
distribution to be made hereunder shall not be assigned (either at law or in
equity), alienated, anticipated or subject to attachment, bankruptcy,
garnishment, levy, execution or other legal or equitable process. Any act in
violation of this Section 5(e)(i) shall be void.

 

(ii) All or any portion of a Participant’s Plan Benefit hereunder shall be
subject to the creation, assignment or recognition of a right under a state
domestic relations order that is determined to be a “qualified domestic
relations order” (within the meaning of section 414(p) of the Code) under the
procedures established by the Company for the determination of the qualified
status of domestic relations orders and for making distributions under qualified
domestic relations orders.

 

(f) Administration. The Plan shall be administered by the Committee. No member
of the Committee shall become a Participant in the Plan. The Committee shall
make such rules, interpretations and computations as it may deem appropriate,
and any decision of the Committee with

 

-14-



--------------------------------------------------------------------------------

respect to the Plan, including (without limitation) any determination of
eligibility to participate in the Plan and any calculation of Plan Benefits,
shall be conclusive and binding on all persons.

 

(g) Amendment and Termination. The Company expects to continue the Plan
indefinitely. Future conditions, however, cannot be foreseen, and the Company
shall have the authority to amend or to terminate the Plan at any time by action
of its board of directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority. In the event of an amendment or
termination of the Plan, a Participant’s Plan Benefits shall not be less than
the Plan Benefits to which the Participant would be entitled if the
Participant’s employment had terminated immediately prior to such amendment or
termination of the Plan.

 

-15-



--------------------------------------------------------------------------------

POTLATCH CORPORATION SALARIED EMPLOYEES’

SUPPLEMENTAL BENEFIT PLAN

 

EXHIBIT A

 

Aili, Robert S.

 

Cheek, George C.

 

Cooper, Harry A.

 

Commerford, H. Fred

 

Clark, Philip C.

 

Davis, Frances M.

 

Dreshfield, Arthur C.

 

Eddington, Charles W.

 

Eischen, Robert K.

 

Feeley, Donald R.

 

Krantz, Irwin W.

 

Lloyd, Richard M.

 

Neuner, Charles L.

 

Page, Gordon R.

 

VandeVoorde, Henry J.

 

Wharton, Logan H.

 

Wirsig, Eugene F.

 



--------------------------------------------------------------------------------

CERTIFICATE

 

AMENDMENT AND RESTATEMENT OF THE

POTLATCH CORPORATION SUPPLEMENTAL BENEFIT PLAN

 

Whereas this Corporation, by resolution adopted by its Board of Directors
effective May 5, 1989, authorized the Chairman of the Board of this Corporation
to adopt changes to benefit plans established and maintained by this Corporation
if those changes do not have a material financial impact on such plans or the
Corporation; and

 

Whereas it is deemed necessary and desirable to amend the Potlatch Corporation
Supplemental Benefit Plan (the “Plan”) to incorporate prior amendments, to make
certain other nonsubstantive changes and to coordinate with a change in the
Potlatch Corporation Salaried Employees’ Savings Plan that recognizes short-term
incentive compensation in the definition of “Earnings”:

 

Now, Therefore, be it

 

RESOLVED that effective as of January 1, 1989, the Potlatch Corporation Salaried
Employees’ Supplemental Benefit Plan shall be amended and restated in the form
of the document attached hereto and incorporated herein by reference.

 

       

POTLATCH CORPORATION

   

Date

      By  

/s/    JOHN M. RICHARDS        

--------------------------------------------------------------------------------

                Chairman of the Board

 